Case 1:19-cr-00373-PGG Document 210 Filed 01/24/20 Page 1 of 5
Case 1:19-cr-00373-PGG Document 210 Filed 01/24/20 Page 2 of 5
Case 1:19-cr-00373-PGG Document 210 Filed 01/24/20 Page 3 of 5
Case 1:19-cr-00373-PGG Document 210 Filed 01/24/20 Page 4 of 5
Case 1:19-cr-00373-PGG Document 210 Filed 01/24/20 Page 5 of 5
Case 1:19-cr-00373-PGG Document 210-1 Filed 01/24/20 Page 1 of 2




                                                            USAO373_00026217
Case 1:19-cr-00373-PGG Document 210-1 Filed 01/24/20 Page 2 of 2




                                                            USAO373_00026218
